Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed September 17, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 1/07/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of “receiving a single query language INSERT statement related to a source partition of a source table in a source database system that identifies a block of data (BOD), having a partition identifier (PID), to be inserted into the target table, wherein the INSERT statement contains no literal PID”; “responsive to receiving the INSERT statement, receiving the BOD from the source table via a data stream”; “and inserting the BOD into the target table”, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., processor, memory, system, storage medium) because a user can mentally, or with pen and paper, observe, evaluate, and make judgements to inserting a body of data into a target table.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, system, storage medium) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than 
The dependent claims 2-10, 12-18, and 20, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. For example: 
Claim 2 is drawn to inserting a partition ID into a column which is a mental process and does not transform the abstract idea into a practical application. 
Claim 3 is drawn to organizing the body of data into a plurality of rows which is a mental process and does not transform the abstract idea into a practical application. 
Claim 4 is drawn to writing the partition ID to memory which is a mental process and does not transform the abstract idea into a practical application. 
Claim 5 is drawn to reading and storing batch partition ID which is a mental process and does not transform the abstract idea into a practical application. 
Claim 6 is drawn to a data stream which is a mental process and does not transform the abstract idea into a practical application. 
Claims 7 and 8 are drawn to extracting body of data from the source table which is a mental process and does not transform the abstract idea into a practical application. 

The other dependent claims mirror the claims as discussed above and contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S. Patent Application No. 2012/0239612) in view of Brodt (U.S. Patent Application No. 2017/0293530).


receiving a single query language INSERT statement related to a source partition of a source table in a source database system that identifies a block of data (BOD), having a partition identifier (PID), to be inserted into the target table; responsive to receiving the INSERT statement, receiving the BOD from the source table via a data stream; and inserting the BOD into the target table (par [0008-0034], George - receiving, at a computing device, a call to a table valued user defined function within a structured query language (SQL) statement that includes an insert statement; processing the call, using the computing device, to validate and resolve a subclass type of the table valued user defined function based on metadata associated with the table valued user defined function; and generating, using the computing device, a data loading plan to retrieve and load data from a data source that is external to the computing device based on the subclass type of the table valued user defined function, the data loading plan including the table valued user defined function; and executing, using the computing device, the data loading plan to retrieve the data and load the retrieved data into a table in accordance with the data loading plan). 
However, George is not as detailed with respect to wherein the INSERT statement contains no literal PID.
On the other hand, Brodt discloses the INSERT statement contains no literal PID (par [0121-0126], [0128-0129], Brodt - via INSERT or an external utility (e.g., LOAD). As the partition ID/counter value "3" is not one of the particular counter values (“visible counter values) of the view but rather is marked as “hidden", the reading of uncommitted data changes is prohibited). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brodt’s teachings into the George system. A skilled artisan would have been motivated to combine in order to provide an improved environment for progressive load processing and protecting the concurrent target system.

Regarding Claim 2, the combination of George in view of Brodt, disclose the method of claim 1, wherein a PID of each row of the BOD is inserted into a column of said each row after receiving the INSERT statement but prior to inserting said each row into the target table (par [0121-0124], Brodt – Fig.3; the table has two partitions P1 and P2. All data records of partition P1 have assigned a counter value "1" and all data records of partition P3 have assigned counter value "2". The table comprises one or more "normal" columns 304 for storing attribute values of data records. In addition, the module 112 has created an additional column 302 referred herein as counter value column that is used to store a counter value. The counter values are output, for example, by a global, monotonously increasing counter that increases its value by 1 every time a data modification operation on the table (e.g., an INSERT or UPDATE statement to be performed on said table) is requested). 

Regarding Claim 3, the combination of George in view of Brodt, disclose the method of claim 2, wherein the BOD is organized into a plurality of rows and each row is modified to contain a partition ID value so that the partition ID value is injected in the data stream (par [0009-0010], George - The data loading utilities may load rows of data one at a time or in multiple now bulk buffers using a number of different approaches. For example, in one approach, the data loading utility may prepare each row of input data as VALUES embedded in an INSERT statement. In another approach, database APIs such as ODBC and JDBC can be used for loading a number of rows in a bulk buffer for each INSERT statement execution… This may involve significant computing and storage resources, as well as the movement of data through a network at least twice (e.g., first, at the time of preparing the input file from the external data source, and second, at the time of loading the data into database tables). To ensure data governance and security requirements, the entire process may be performed in a secure environment, which may result in additional operational cost for data loading). 

Regarding Claim 4, the combination of George in view of Brodt, disclose the method of claim 1, further comprising: specifying a shared memory location that contains a current PID; and writing the current PID to the shared memory location, wherein the current PID is readable by the target database system (par [0021], [0027], George - a processing engine 24 to compile and execute an insert statement to bad data in a data table 26 using a table valued user defined function (TVUDF)… the TVUDFs 28 may be stored as shared objects or as dynamic link libraries. The TVUDFs 28 may also include exposed metadata that defines an associated class type and/or subclass type of the function. The class type and/or subclass type of the TVUDF 28 may also define one or more properties of the function, such as an associated processing scenario of the function and/or appropriate usage semantics of the table valued user defined function in an insert statement). 

Regarding Claim 5, the combination of George in view of Brodt, disclose the method of claim 1: 
wherein the PID is specified in the data stream itself such that each batch of the BOD is preceded with a batch PID and a quantity of rows that the batch PID is applicable to (par [0008-0034], [0061], George - bulk data processing may delegate the preparation of the data buffer to the data source nodes. In such cases, data for loading may be prepared in binary format according to the storage page structure of rows in the target database. Since databases use page buffers to package a number of rows in a buffer, bulk data can be retrieved using the data page format of a database); 
the method further comprising: reading and storing the batch PID and the quantity of rows; and reading a number n of rows corresponding to the quantity of rows from the data stream and processing each read row with the read batch PID (par [0008-0034], [0061], George - bulk data processing may delegate the preparation of the data buffer to the data source nodes. In such cases, data for loading may be prepared in binary format according to the storage page structure of rows in the target database. Since databases use page buffers to package a number of rows in a buffer, bulk data can be retrieved using the data page format of a database). 

Claims 11-15 contain similar subject matter as claims 1-5 above; and are rejected under the same rationale.

Claims 19 and 20 contain similar subject matter as claims 1 and 2 above; and are rejected under the same rationale.

Allowable Subject Matter
Claims 6-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the data stream comprises a plurality of data streams that are demultiplexed on the source database system; and performing the demultiplexing, by the source database system, of rows in the BOD utilizing an unload utility that is started on the source database system in order to extract the BOD from the source table and populate the plurality of data streams. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 26, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161